Citation Nr: 0112733	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for malaria.

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1999, a statement of the case was issued in May 
2000, and a substantive appeal was received in June 2000. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

One of the requirements of the new law is a VA medical 
examination.  In the present case, although the RO has 
properly developed the medical evidence under the 
requirements in effect prior to November 9, 2000, a medical 
examination was not accomplished since the RO determined that 
that the claims were not well-grounded.  As noted above, the 
new legislation changes the assistance to the veteran 
requirements.  Under the circumstances, the Board is 
compelled to return the case to the RO for development under 
the new law. 

The Board also notes that the veteran argues that he received 
treatment for each of the disabilities for which is seeks 
service connection while in Vietnam.  He asserts that he was 
treated at the 11th Light Infantry Brigade Field Dispensary 
in Chu Lai, Vietnam in 1968.  He also maintains that, 
following his return from Vietnam, he was treated at Darnell 
Army Hospital in Fort Hood, Texas.  He states that fluid was 
found in his right knee and that he was admitted to the 
hospital, at which time fluid was drained from the knee and a 
cast applied.  The Board observes that the service medical 
records in the claims folder essentially consists of the 
discharge examination.  There are no records of treatment in 
Vietnam or at Fort Hood.  Appropriate action to ascertain if 
any additional service medical records are available is 
appropriate in view of the need for additional development 
under the Veterans Claims Assistance Act of 2000. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take all necessary actions to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  Any pertinent VA and private 
medical records not already in the claims 
file should be obtained and made of 
record.  The RO should also make another 
attempt to secure the veteran's service 
medical records through official 
channels.  The RO should specifically 
request any records showing treatment at 
the 11th Light Infantry Brigade Field 
Dispensary in Chu Lai, South Vietnam in 
1968, and records from Darnell Army 
Hospital in Fort Hood, Texas following 
the veteran's return from Vietnam.

2.  The RO should schedule appropriate VA 
medical examinations to ascertain the 
nature and etiology of the claimed 
malaria, hepatitis, bilateral hearing loss 
and right knee disability.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations, and all 
medically indicated special studies and 
tests should be accomplished.   If any of 
these disabilities if found to be present, 
the appropriate examiner is requested to 
furnish an opinion as to whether it is at 
least as likely as not that the disability 
is related to the veteran's military 
service.  The rationale for any opinions 
expressed should be set forth.

3  Thereafter, the RO should review the 
expanded claims file and determine if the 
benefits sought can be granted under all 
applicable laws and regulations.  The RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to comply with the Veterans 
Claims Assistance Act of 2000 and to ensure that all 
available service medical records and post-service medical 
records are obtained.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



